     Case 4:21-cv-00145-P Document 15 Filed 08/10/21            Page 1 of 3 PageID 108



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

MARK DAVID POIRIER,                         §
        Petitioner,                         §
                                            §
V.                                          §      Civil Action No. 4:21-CV-145-P
                                            §
ERIC D. WILSON, Warden,                     §
FMC-Fort Worth,                             §
                Respondent.                 §

                               OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by Petitioner, Mark David Poirier, a federal prisoner who was confined at FMC-Fort

Worth at the time the petition was filed, against Eric D. Wilson, warden of FMC-Fort Worth,

Respondent. After having considered the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed as moot.

I. BACKGROUND

        At the time Petitioner filed the instant petition, he was confined at FMC-Fort Worth

awaiting transfer to a residential reentry center (RRC) scheduled for July 7, 2021, with a

projected release date of January 29, 2021. Resp’t’s Resp. 2, ECF No. 10. In this petition,

Petitioner claims that the Bureau of Prisons (BOP) has failed to apply his earned time credits

for evidence-based recidivism reduction programs under the First Step Act (FSA) toward his

placement date in a RRC. Pet. 7–8, ECF No. 1. He asserts that he is entitled to 500 hours for

successfully completing “HVAC/VoTech” and 500 hours for successfully completing

“RDAP” or a total of 62.5 days of earned-time credit toward his release to a RRC. Pet’r’s
   Case 4:21-cv-00145-P Document 15 Filed 08/10/21               Page 2 of 3 PageID 109


Suppl. 2, ECF No. 12. Petitioner provided notice to the Court on July 8, 2021, that he was

being released to a RRC in Waco, Texas, on July 7, 2021, and the Court has confirmed that

he is no longer confined at FMC-Fort Worth. See U.S. Department of Justice, Federal Bureau

of Prisons/ Inmate Locator, http://www.bop.gov (last visited August 10, 2021). Respondent

asserts that the petition should be dismissed on exhaustion grounds or, in the alternative, that

Petitioner is not entitled to the relief requested. Resp’t’s Resp. 2–8, ECF No. 10.

II. DISCUSSION

       Under the FSA, time credits may be earned toward prerelease custody or supervised

release by eligible prisoners who successfully complete “evidence-based recidivism reduction

programming” or “productive activities.” 18 U.S.C. § 3632(d)(4)(A). However, federal

courts lack authority “to decide moot questions or abstract propositions” or issues “that

cannot affect the rights of litigants in the case before them.” North Carolina v. Rice, 404 U.S.

244, 246 (1971). Although an action “is not moot simply because a § 2241 petitioner is no

longer in custody,” it is rendered moot “when the court cannot grant the relief requested by

the moving party.” Salgado v. Fed. Bur. of Prisons, 220 F. App’x 256, 2007 WL 627580, at

*1 (5th Cir. Feb. 22, 2007) (citing Brown v. Resor, 407 F.2d 281, 283 (5th Cir. 1969)); Bailey

v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). The issue of whether a case is moot

presents a jurisdictional matter because it implicates the Article III requirement that an actual

controversy exist at all stages of federal court proceedings. Bailey, 821 F.2d at 278. “A moot

case presents no Article III case or controversy, and a court has no constitutional jurisdiction



                                               2
   Case 4:21-cv-00145-P Document 15 Filed 08/10/21             Page 3 of 3 PageID 110


to resolve the issues it presents.” Adair v. Dretke, 150 F. App’x 329, 2005 WL 2473569, at

*2 (5th Cir. Oct. 6, 2005) (quoting Goldin v. Bartholow, 166 F.3d 710, 717 (5th Cir. 1999)).

Because Petitioner has been released to a RRC, the Court can no longer provide Petitioner

with the relief he seeks. Nor has Petitioner alleged that in the wake of his release to a RRC

he will face any on-going collateral consequences related to his petition. Bailey, 821 F.2d at

278. Dismissal of the petition as moot is therefore appropriate.1

III. CONCLUSION

       For the reasons discussed, the Court DISMISSES Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 as moot.

       SO ORDERED on this 10th day of August, 2021.




       1
       Because the petition has been rendered moot, it is not necessary to address the issue
of exhaustion or the merits of the petition.

                                              3
